Case 1:18-cV-09115-AKH Document 20 Filed 10/15/18 Page 1 of 2

UNITED STATES DISTRICT C()URT
SOUTHERN DISTRICT OF NEW YORK

 

D.J.C.V et al.

Case No. 18-cv-09115
Petitioners, (VC) (GG)

V.

U.S. Immigration and Customs Enforcement (“ICE”); et
al,,

Respondents.

 

 

DECLARATION GHITA SCHWARZ, ESQ. IN SUPPORT OF PETITIONERS’
APPLICATION FOR AN ORDER TO SHOW CAUSE

Pursuant to 28 U.S.C.§ 1746, Ghita Schwarz, Esq., hereby declares as follows:

1. I am an attorney duly admitted to practice before this Court. l represent
Petitioners Mr. C. and D.J.C.V. in this above-captioned action.

2. On October 12, 2018, I spoke With the mother of D.J.C.V., Who lives in
I-Ionduras. I informed her that I am part of a team representing her son and his father in federal
court.

3. D.J.C.V.’s mother, R., told me that she is extremely Worried about the amount of
time that her son has spent in federal custody, away from any family members, including his
father, Mr. C.

4. Mr. C. Was released from immigration detention on the evening of October l(),
2018.

5. D.J.C.V.’s mother stated that on Thursday, October ll, she Was told by a staff

member of the agency Where D.J.C.V. is being held that it Would be three months before son and

Case 1:18-cV-09115-AKH Document 20 Filed 10/15/18 Page 2 of 2

father could be reunited if they remain in the United States. She Wants her son released as
quickly as possible.

6. R. further volunteered that she had “no problem with [Mr. C.] as a father.”

7. R. had not been told that it could take several weeks for the U.S. government to
send D.J.C.V. to Honduras, and that in the interim D.J.C.V. would remain in federal foster care,
in the custody of the Office of Refugee Resettlement.

8. R. has been in direct contact with Mr. C. since his release from immigration
detention on October 10, 2018. On October 11, Mr. C. sent her pictures by text message of their

son from the one visit that he was permitted, and he has also spoken to her directly by telephone

I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct

Executed on this 12th day of October, 2018

@//§M

Ghita Schwarz

Center for Constitutionai Rights
666 Broadway, 7“‘ Floor

New York, New York 10012

